Appellant was indicted and convicted for making a sale of intoxicating liquors in local option territory and her punishment assessed at eighteen months confinement in the penitentiary.
It is disclosed by the record in this case that at the time the offense was committed local option had been in force in Grayson County long before the Act of the Thirty-first Legislature making it a felony to sell intoxicating liquors in local option territory, was passed. In the court below as well as here appellant raised the question that she could not be convicted of a felony for violating the local option law under the Act of the Thirty-first Legislature where the county had adopted local option before said Act was passed. Following the rule laid down in the case of Lewis v. State, decided at this term, the judgment will be reversed and the cause remanded, with direction to transfer same to the County Court.
Reversed and remanded.